Citation Nr: 0028948	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  94-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for residuals of an assault 
in July 1981 with multiple trauma to the head, neck, left arm 
and body.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty in the U.S. Army from 
December 1983 to November 1989.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1991 of the Atlanta, 
Georgia, Department of Veterans Affairs Regional Office 
(VARO), which denied entitlement to the benefits sought 
because qualifying service was not verified.


FINDING OF FACT

Qualifying service to establish "veteran" status for the 
alleged period of service in July 1981 is not shown.


CONCLUSION OF LAW

Veteran status for the alleged period of service in 1981 is 
not shown and, therefore, the claim for service connection 
for residuals of multiple trauma to the head, neck, left arm 
and body, is denied.  38 U.S.C.A. § 101(2), (22), 5107(a) 
(West 1991); 38 C.F.R. §§ 3.1, 3.6(c), 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for residuals of 
multiple trauma to the head, neck, left arm and body.  He 
argues that he was an ROTC Cadet at the University of 
Northern Iowa when he was "ordered" to active duty for 
training at Fort Knox, Kentucky, in the summer of 1981.  In 
July 1981, he was assaulted by three males causing multiple 
injuries according to a hospital report dated September 1981 
from the Ireland Army Hospital, Fort Knox, Kentucky.  The 
appellant was described as a 20 year old ROTC Cadet.  His 
duty status was not reported.

Compensation because of service-connected disability is 
payable to a veteran or his/her surviving spouse, child or 
parent.  38 U.S.C.A. § 101(2), (13) (West 1991); 38 C.F.R. 
§ 3.4 (1999).  The term "veteran" means a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101 (West 1991); 38 C.F.R. § 3.1 
(1999).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated 
therein. 38 C.F.R. § 3.303(a) (1999).  Compensation is paid 
for disability resulting from personal injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service."  38 U.S.C.A. § 1110, 1131 (West 
1991).  Active military, naval, and air service includes 
active duty, any period of active duty for training during 
which the individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (1999). Active duty for training 
includes duty performed by a member of a Senior Reserve 
Officers' Training Corps program when ordered to such duty 
for the purpose of training or a practice cruise under 
chapter 103 of title 10 U.S.C.  38 U.S.C.A. § 101(22)(D); 38 
C.F.R. § 3.6(c)(4) (1999).

In this case, the appellant's alleged ROTC active duty for 
training in the summer of 1981, while an ROTC Cadet at the 
University of Northern Iowa on orders to Fort Knox, Kentucky, 
has not been verified.  Therefore, qualifying service to 
establish "veteran" status for the alleged period of service 
in 1981 is not shown, and entitlement to the benefit sought 
must be denied.

We note that the VA has attempted to verify that the 
appellant had qualifying service when he sustained the July 
1981 injuries.  However, there is no official record of 
qualifying service, which is a prerequisite to consideration 
of any claim for service connection.

The appellant obtained lay statements from [redacted], a 
former administrative assistant to the University of Iowa 
ROTC Program, and from retired U.S. Army Major [redacted] to 
the effect that they know that the appellant was on active 
duty for training at the time of his July 1981 injuries.  
However, these statements are not the equivalent of an 
official service department record of qualifying service.  
Only the appellants' service department has the authority to 
determines his duty status for a particular period of time 
under Title 10 of Code of Federal Regulations.  Also, we note 
that the appellant was advised that he could submit copies of 
orders or pay vouchers in his possessions as service 
department evidence of duty status, for the purpose of 
showing that he had qualifying service in 1981 to establish 
veteran status.  However, he has presented no such evidence.

Regrettably, in the appellant's case, the record does not 
contain service department evidence of qualifying service to 
establish veteran status at the time of the his July 1981 
injuries.  Therefore, the claim must be denied. 


ORDER

Service connection for residuals of an assault in July 1981 
with multiple trauma to the head, neck, left arm and body, is 
denied.



		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 

